Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the Preliminary amendments filed on 5/28/2021.  
Claim 1 is canceled.
Claims 2-21 are newly added.
Claims 2-21 are pending and examined below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 of the claimed invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,239, claims 1-20 of U.S. Patent No. 10,530,761 and claims 1-30 of U.S. Patent No. 10,104,059.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method and a system comprising: a first computing device; and a second computing device separate from the first computing device, wherein: the first computing device is configured to communicate with the second computing device, a third computing device associated with an external application, and a fourth computing device associated with an institution; the second computing device is configured to communicate with the first computing device, the third computing device, and the fourth computing device; the first computing device is further configured to: receive, from the fourth computing device, an indication of an authorization to access a user account held by the institution, the authorization determined by the fourth computing device after the fourth computing device has verified account credentials provided by a user of the user account; receive, from the third computing device, an authorization request or transaction request associated with at least the user; retrieve, from the fourth computing device associated with the institution, information associated with the user account held by the institution; generate a token associated with the user account; cause at least one of a unique identifier associated with the token or the token to be provided to the third computing device; and in response to receiving the at least one of the unique identifier associated with the token or the token from the second computing device, provide, to the second computing device, at least the information associated with the user account; and the second computing device is further configured to: receive, from the first computing device, at least the information associated with the user account; receive, from the third computing device, at least: the at least one of the unique identifier associated with the token or the token, and a request to cause a transaction related to the user account to be executed; verify, based at least in part on the at least one of the unique identifier associated with the token or the token, authorization of the third computing device to cause the transaction to be executed; initiate the transaction via communication with the fourth computing device or another institution or transaction processor, whereby the third computing device is enabled to cause transactions related to the user account to be executed without sharing the information with the third computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694